Citation Nr: 1128565	
Decision Date: 08/02/11    Archive Date: 08/10/11

DOCKET NO.  09-01 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Whether new and material evidence has been received in order to reopen a claim of service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and paranoid schizophrenia.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied reopening the Veteran's claim for a psychiatric disorder.  The Veteran timely appealed that decision.

The Board notes that the September 2006 rating decision denied a request to reopen a claim of service connection for PTSD, without reference to any other psychiatric disability, including schizophrenia.  However, the Board has recharacterized the issue on appeal in order to comport with Clemons v. Shinseki, 23 Vet. App. 1 (2009), which held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.

The Veteran was initially denied service connection for PTSD in a June 1994 letter determination.  Then, in January 1995, the RO issued a rating decision denying service connection for both PTSD and schizophrenia.  The Veteran did not timely appeal that decision and it became final.  38 U.S.C.A. § 7105.  He then attempted to reopen his claim, which was denied in a June 2003 rating decision.  (That decision addressed PTSD on the merits, but based on the history as detailed above, a final prior denial had been issued as to both claims.)  The Veteran submitted a September 2003 notice of disagreement and was issued a June 2004 statement of the case.  He then submitted a substantive appeal, VA Form 9, in March 2005, but in a June 2005 determination, RO found that submission was untimely.  The Veteran timely appealed that June 2005 letter of determination and the issue was denied by the Board in September 2007 rating decision.  Thus, the June 2003 rating decision is considered final.  

The RO/AMC interpreted correspondence from the Veteran in April 2006 as request to reopen his claims, and such was denied in the September 2006 rating decision that is the subject of this appeal.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in May 2011.  A transcript of that hearing is associated with the claims file.

The Board reopens the Veteran's psychiatric claim and the underlying service connection issue is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  A June 2003 rating decision, which denied the Veteran's PTSD and schizophrenia claims, is final.  

2.  The evidence received since the last final decision in June 2003 is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claim of service connection for paranoid schizophrenia, and raises a reasonable possibility of substantiating the claim.

3.  Since the September 2006 rating decision, VA has issued a liberalizing law with respect to claims for PTSD, which took effect in July 2010.


CONCLUSION OF LAW

New and material evidence has been received, and the claim of entitlement to service connection for a psychiatric disorder, to include PTSD and paranoid schizophrenia, is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

As the instant decision reopens the claim of service connection for a psychiatric disorder, to include PTSD and paranoid schizophrenia, and remands for additional development, no further discussion of VCAA compliance of that issue is required at this time.  

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  

In general, in order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Moreover, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) [i.e., under the criteria of Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM- IV)]; a link, established by medical evidence, between the Veteran's current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304 (2010).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 U.S.C.A § 1154(b); 38 C.F.R. § 3.304 (2010).  

Additionally, the evidentiary standard outlined in 38 C.F.R. § 3.304(f)(3) for establishing in-service stressors in claims for PTSD was recently relaxed, adding to the types of claims VA will accept through credible lay testimony alone.  The new regulations provide that if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. pt. 3).

"Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.

If, however, the Veteran did not serve in combat, or if the claimed stressor is not related to combat or the fear of hostile military activity, there must be independent evidence to corroborate the Veteran's statement as to the occurrence of the claimed stressor.  See Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  The Veteran's testimony alone cannot establish the occurrence of a non-combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Furthermore, an opinion by a medical health professional based on post-service examination of the Veteran cannot be used to establish the occurrence of a stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).

Regarding claims to reopen, a decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  However, new evidence can be sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of a veteran's disability, even where it may not convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Initially, the Board notes-as cited above-that on July 13, 2010, VA liberalized the standard for verification of in-service stressors in PTSD claims.  The liberalizing nature of the regulatory change has in effect created a new basis of entitlement; as such, de novo review as to the PTSD portion of the Veteran's claim is appropriate, obviating application of 38 C.F.R. § 3.156, concerning new and material evidence.  Spencer v. Brown, 4 Vet. App. 283 (1993); Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

However, as the Veteran's psychiatric disorder claim inherently also involves a claim for schizophrenia that was previously denied, a discussion of whether new and material evidence has been received as to that issue is required.  In light of the evidence received since June 2003, the Board finds that a reopening of the Veteran's psychiatric claim is warranted.

As noted in the Introduction, the September 2007 Board decision expressly found that a timely notice of disagreement with the June 2003 rating decision had not been filed.  Thus, since no notice of disagreement was received within one year of the June 2003 rating decision, it became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).  Therefore, new and material evidence is required to reopen the claim, regardless of how the RO characterized the issue.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156; Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The Board notes that the June 2003 rating decision denied a request to reopen a claim of service connection for schizophrenia because the evidence received did not support a finding that the schizophrenia was the result of military service.  Thus, the evidence received since June 2003 should directly relate to that fact.  

VA treatment records from November 2008 note that the Veteran was "able to describe [symptoms] of schizophrenia as being present while he was in service, though his current level of [symptomatology] precludes him from being an accurate historian.  It is possible that his [symptoms] began while in the service."  (Emphasis added).  

The Board notes that these treatment records constitute new and material evidence as they relate directly to whether the Veteran's schizophrenia began during military service.  Moreover, such evidence is not duplicative of that previously of record.  Finally, this evidence raises a reasonable possibility of substantiating the Veteran's psychiatric claim.  As such, the requirements under 38 C.F.R. § 3.156(a) have been met and the claim is reopened.  In reaching this determination, the benefit of the doubt doctrine has been appropriately applied.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

New and material evidence having been received, the claim of service connection for a psychiatric disorder, to include PTSD and paranoid schizophrenia is reopened, and to that extent only is the appeal granted.


REMAND

The Veteran has not received a VA examination since filing to reopen his claim in April 2006.  He has asserted that his symptomatology began in service, although during his May 2011 hearing he testified that he was not experiencing any symptomatology after discharge from service until 1978.  He additionally asserts that he has PTSD due to "fear for his personal safety" while serving in the Republic of Vietnam, though he admittedly stated that such fear began prior to service when he watched a television program in 1967 when he was 16 years old.  The Veteran additionally submitted evidence showing that he was awarded a Navy Commendation Medal for his service aboard the USS Mullinnix, which fired supporting and suppressing fire into the Republic of Vietnam.  There is no evidence that he took any incoming fire from the North Vietnamese Army during these events.  However, he stated that he was on guard duty while in the harbor and that he had to fire on people who were swimming toward the ship in order to place explosives on the hull.   The Veteran submitted several photographs of himself during service modeling his rifle, bag of grenades, and a "bullet proof vest."  

In light of the above evidence, the Board finds that a VA examination is necessary in this case and should be afforded the Veteran on remand.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006); see also Duenas v. Principi, 18 Vet. App. 512 (2004).

The Board further notes that the Veteran's service personnel records are not associated with the claims file and no attempts to obtain those records appear to have been undertaken.  Thus, on remand, attempts to obtain and associate those records with the claims file should be made.  See 38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c) (2010).

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Providence, Rhode Island, VA Medical Center, or any other VA medical facility that has treated the Veteran, since December 2009 and associate those documents with the claims file.

2.  Attempt to obtain the Veteran's service personnel records through official sources.  If the records are unavailable and further attempts would be futile, the claims file should be so annotated and the Veteran notified of such.

3.  Following the completion of the above to the extent possible, schedule the Veteran for a VA psychiatric examination to determine whether any current psychiatric disorder is related to service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  

Following review of the claims file and examination of the Veteran, the examiner should identify all psychiatric disorders found, to include paranoid schizophrenia.  Also, the examiner should specifically determine whether the Veteran meets the diagnostic criteria for PTSD under the DSM-IV as noted by 38 C.F.R. § 4.125.  If so, the specific stressor event resulting in such diagnosis should be identified.

For any diagnosed psychiatric disorder-including PTSD and paranoid schizophrenia-the examiner should determine whether it is more likely, less likely, or at least as likely as not (50 percent or greater probability) that it is related to military service, to include the claimed hostile military activity aboard the USS Mullinnix off the coast of the Republic of Vietnam.  The examiner should also discuss the Veteran's claim that symptomatology began during service, as well as the November 2008 VA treatment records noting a possibility of manifestation during service.

The examiner should additionally discuss whether the Veteran's psychiatric disorder is the result of pre-service exposure to war videos, including when he was 16 years old, or otherwise preexisted service.  The examiner is directed to note that the Veteran's June 1967 enlistment examination explicitly found him to be was psychiatrically normal on entrance and that he was psychiatrically sound at his March 1970 discharge examination.  Given this, if the examiner finds a pre-existing condition, he or she must specifically document clear and unmistakable evidence in the claims file that leads to such conclusion.

If a psychiatric disorder is found to pre-exist entrance into service, the examiner should state whether such psychiatric disorder was aggravated beyond the normal progression of that disease by service, to include his claimed fear of hostile military activity in the Republic of Vietnam.  In so rendering an opinion, the examiner should state the baseline of symptomatology and quantify, if possible, the extent of aggravation by service.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Following the above development, the RO/AMC should review the claims file and readjudicate the Veteran's claim of service connection for a psychiatric disorder, to include PTSD and paranoid schizophrenia.  If the benefit sought on appeal remains denied, the Veteran and his representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


